DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, this claim recites the limitation "the plurality of measurement likelihoods" in line 26.  There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the plurality of measurement likelihoods” to mean “the plurality of hypothesis likelihoods.” Examiner has suggested amending "the plurality of measurement likelihoods" to --the plurality of hypothesis likelihoods--. 

Regarding claim 7, this claim recites the limitation “the orientation of the object” in line 9. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the orientation of the object” to mean “an orientation of the object.” Examiner has suggested amending "the orientation of the object" to --an orientation of the object--.

Regarding claim 8, this claim recites the limitations “the orientation of the object” in line 13 and “the resultant orientation” in line 14. There is insufficient antecedent basis for these limitations in the claim. Examiner has interpreted “the orientation of the object” to mean “an orientation of the object” and “the resultant orientation” to mean “the resultant orientation hypothesis.” Examiner has suggested amending "the orientation of the object" to --an orientation of the object-- and “the resultant orientation” to --the resultant orientation hypothesis--. 

Regarding claim 23, this claim recites the limitation “the object” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the object” to mean “an object.” Examiner has suggested amending "the object" to --an object--.

Regarding claim 24, this claim recites the limitation “the object” in line 12. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the object” to mean “an object.” Examiner has suggested amending "the object" to --an object--.

Regarding claim 25, this claim recites the limitation “the object” in line 15. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the object” to mean “an object.” Examiner has suggested amending "the object" to --an object--.

Regarding claim 26, this claim recites the limitation “the object” in line 18. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the object” to mean “an object.” Examiner has suggested amending "the object" to --an object--.

Regarding claim 27, this claim recites the limitation “the output orientation information” in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted “the output orientation information” to mean “an output orientation information” Examiner has suggested amending " the output orientation information " to -- an output orientation information --.

Regarding claims 28-29, these claims are dependent from claim 27. As such, these claims are also rejected under 35 U.S.C. 112(b) as they do not cure the deficiencies of claim 27. 

Regarding claim 29, this claim recites the limitation “an output orientation information” in line 13. It is unclear if “an output orientation information” is the same or different from “the output orientation information” recited in claim 27 line 8. Examiner has interpreted “an output orientation information” in claim 29 to mean “the output orientation information.” Examiner has suggested amending “an output orientation information” to --the output orientation information--. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-22, 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, the claim recites “a system comprising: a first sensor configured to sense a first position information of an object in an internal coordinate frame; control circuitry coupled to the first sensor, and configured to: receive the first position information from the first sensor, wherein the first position information is expressed in the internal coordinate frame: receive a second position information from a second sensor, wherein the second sensor is configured to sense the second position information of the object in an external coordinate frame; for each orientation hypothesis of a plurality of orientation hypotheses: determine based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame: compare the respective first position information in the common coordinate frame and the second position information in the common coordinate frame; and determine a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses.”
The limitations, “determine based on the respective orientation hypothesis the first position information and the second position information”, “compare the respective first position information in the common coordinate frame and the second position information”, and “determine a hypothesis likelihood”, and “generate a plurality of hypothesis likelihoods”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous flying robots.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “control circuitry coupled to the first sensor, and configured to: receive.” This task is extra-solution activity in the form of data transmission and receiving. Transmitting and receiving data does not amount to significantly more than an abstract idea (MPEP 2106.05(d)).
The claim additionally recites “a first sensor configured to sense” and “receive a second position information from a second sensor” These additional tasks are  activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than an abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).

Regarding claim 2, the claim recites “the system of claim 1, wherein a resultant orientation hypothesis is determined based on the plurality of hypothesis likelihoods.”
The limitation, “a resultant orientation hypothesis is determined”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 3, the claim recites “the system of claim 2, wherein the control circuitry is further configured to determine the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of measurement likelihoods.”
The limitation, “the control circuitry is further configured to determine the resultant orientation hypothesis by selecting a maximum likelihood”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “control circuitry.” This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 4, the claim recites “the system of claim 2, wherein the control circuitry is further configured to determine the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods.”
The limitation, “the control circuitry is further configured to determine the resultant orientation hypothesis by determining a weighted average”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “control circuitry.” This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 5, the claim recites “the system of claim 2, wherein an output orientation information is based on the resultant orientation hypothesis.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that an output orientation information is based on the resultant orientation hypothesis. 

Regarding claim 7, the claim recites “the system of claim 5, wherein the control circuitry is further configured to receive information representative of at least part of the orientation of the object, and to compare said information with the output orientation information.”
The limitation, “to compare said information with the output orientation information”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “control circuitry is further configured to receive.” This task is extra-solution activity in the form of data transmission and receiving. Transmitting and receiving data does not amount to significantly more than an abstract idea (MPEP 2106.05(d)). (MPEP 2106.05(d)).
The claim additionally recites “control circuitry.” This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 8, the claim recites “the system of claim 5, wherein the control circuitry is further configured to receive information representative of at least part of the orientation of the object, and to compare said information with the resultant orientation.”
The limitation, “to compare said information with the resultant orientation”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites “control circuitry is further configured to receive.” This task is extra-solution activity in the form of data transmission and receiving. Transmitting and receiving data does not amount to significantly more than an abstract idea (MPEP 2106.05(d)). (MPEP 2106.05(d)).
The claim additionally recites “control circuitry.” This element is recited at a high level of generality such that it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 9, the claim recites “the system of claim 1, wherein the first sensor comprises at least one of the group comprising at least one accelerometer and at least one gyroscope.”
The claim recites “at least one accelerometer” and “at least one gyroscope.” These elements are recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 10, the claim recites “the system of claim 1, wherein the second sensor comprises at least one of the group comprising a localization system and a motion capturing system.”
The claim recites “a localization system” and “motion capturing system.” These elements are recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 11, the claim recites “the system of claim 1, wherein the first position information comprises an acceleration of the object”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises an acceleration of the object. 

Regarding claim 12, the claim recites “the system of claim 1, wherein the first position information comprises a position of the object.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises a position of the object. 

Regarding claim 13, the claim recites “the system of claim 1, wherein the first position information comprises an angular velocity of the object.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises angular velocity of the object. 

Regarding claim 14, the claim recites “the system of claim 1, further comprising an inertial Measurement Unit (IMU) comprising the first sensor, wherein the first sensor comprises at least an accelerometer and a gyroscope, and wherein the second sensor comprises a positioning system.”
The claim recites “inertial measurement unit” and “a positioning system.” These elements are recited at a high level of generality such they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).
The claim additionally recites “accelerometer” and “gyroscope.” These elements are recited at a high level of generality such that they are not particular machines, but rather elements being used in their conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 15, the claim recites “the system of claim 1, wherein the first sensor comprises a system configured for simultaneous localization and mapping (SLAM).”
The claim recites “a system configured for simultaneous localization and mapping.” This element is recited at a high level of generality such that it is not a particular machine, but rather an element being used in its conventional manner that links the use of the abstract idea to a particular technological environment, which is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f) and MPEP 2106.05(h)).

Regarding claim 16, the claim recites “the system of claim 1, further comprising an odometry system comprising the first sensor, wherein the second sensor comprises a positioning system.”
The claim recites “an odometry system” and “a positioning system.” These elements are recited at a high level of generality such they are generic computing devices. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 17, the claim recites “the system of claim 16, wherein the odometry system comprises a visual odometry system.”
The claim recites “the odometry system.” This element is recited at a high level of generality such it is a generic computing device. The invocation of generic computing components to perform an abstract idea is not indicative of integration into a practical application and does not amount to significantly more than the abstract idea (MPEP 2106.05(f)).

Regarding claim 18, the claim recites “a method comprising: receiving a first position information from a first sensor, wherein the first position information is expressed in an internal coordinate frame; receiving a second position information from a second sensor, wherein the second position information is expressed in an external coordinate frame: for each orientation hypothesis of a plurality of orientation hypotheses: determining based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame: comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame, and determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses.”
The limitations, “determining based on the respective orientation hypothesis the first position information and the second position information”, “comparing the respective first position information in the common coordinate frame and the second position information”, “determining a hypothesis likelihood”, and “generate a plurality of hypothesis likelihoods”, when read in light of the specification, are mental processes because they may be reasonably performed in the human mind or with pen and paper.  
This judicial exception is not integrated into a practical application because the claimed abstract idea is not tied to a particular machine, used to affect a tangible transformation in state, applied to the improvement of a technical field, or applied in some other meaningful way beyond being generally linked to a specific technological environment, namely autonomous flying robots.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim recites “receiving a first position information from a first sensor” and “receiving a second position information from a second sensor.” These additional tasks are activities in the form of data gathering (MPEP 2106.05(g)). The collection of available data using known techniques does not amount to significantly more than an abstract idea (Electric Power Group LLC. v. Alstom, S.A, 830 F. 3d 1350 (Fed. Cir. 2016)).

Regarding claim 19, the claim recites “the method of claim 18, wherein a resultant orientation hypothesis is determined based on the plurality of hypothesis likelihoods.”
The limitation, “a resultant orientation hypothesis is determined”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 20, the claim recites “the method of claim 19, further comprising determining the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of hypothesis likelihoods.”
The limitation, “determining the resultant orientation hypothesis by selecting”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 21, the claim recites “the method of claim 19, further comprising determining the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods.”
The limitation, “determining the resultant orientation hypothesis by determining”, when read in light of the specification, is a mental process because it may be reasonably performed in the human mind or with pen and paper.  
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea.

Regarding claim 22, the claim recites “the method of claim 19, wherein an output orientation information is based on the resultant orientation hypothesis.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that an output orientation information is based on the resultant orientation hypothesis. 

Regarding claim 24, the claim recites “the method of claim 18, wherein the first position information comprises a position of the object.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises a position of the object. 

Regarding claim 25, the claim recites “the method of claim 18, wherein the first position information comprises an angular velocity of the object.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises an angular velocity of the object. 

Regarding claim 26, the claim recites “the method of claim 18, wherein the first position information comprises an acceleration of the object.”
The claim recites no additional elements that are indicative of integration into a practical application or that amount to significantly more than the abstract idea. It merely further defines that the first position information comprises an acceleration of the object. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 9-19, and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (US 20170074678 A1) in view of Zhou (US 20160076892 A1), Sven (WO 2019015761 A1), Sprecher (US 20170097232 A1), and Schroeter (US 20200386555 A1).

Regarding claim 1, Lo teaches receiving a second position information from a second sensor, wherein the second sensor is configured to sense the second position information of the object in an external coordinate frame (Lo, Page 3, Paragraph 0032, “The positioning and orientation module 11 receives external satellite positioning information 110, tracks a displacement of the air vehicle to generate navigation coordinate information 111 and generates a positioning and orientation external direction parameter 112 from the external satellite positioning information 110 and the navigation coordinate information”). 
Lo does not teach a first sensor configured to sense a first position information of an object in an internal coordinate frame; control circuitry coupled to the first sensor, and configured to: receive the first position information from the first sensor, wherein the first position information is expressed in the internal coordinate frame.
Zhou teaches a first sensor configured to sense a first position information of an object in an internal coordinate frame; control circuitry coupled to the first sensor, and configured to: receive the first position information from the first sensor, wherein the first position information is expressed in the internal coordinate frame (Zhou, Page 7, Paragraph 0079, “The IMU can provide velocity data with respect to six degrees of freedom that can be compared with positional information from the previous frame to provide a measurement of positional change” AND Page 14, Paragraph 0168, “Examples of sensors of the UAV may include, but are not limited to… inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs))”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo with a first sensor configured to sense first position information expressed in the internal coordinate frame of Zhou in order to control movement of an unmanned aerial vehicle. By having a first sensor such as an accelerometer or gyroscope, and coupled with an IMU, the UAV is able to gain important information related to the positioning of itself and object in the surroundings. The UAV can use this positioning information to navigate around its environment without crashing. As stated in Zhou, “Based on the environment, the UAV may be configured to execute certain autonomous navigation routines. For example, the UAV may be configured to execute autonomous obstacle or collision avoidance routines so as to detect and avoid obstacles in its surrounding environment” (Zhou, Page 6, Paragraph 0071). 
The combination of Lo and Zhou does not teach for each orientation hypothesis of a plurality of orientation hypotheses: determine based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame.
Sven teaches for each orientation hypothesis of a plurality of orientation hypotheses: determine based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame (Sven, Pages 12-13, Paragraphs 0086-0091, “Since each s_i (source points from the model) are stored with V*, each s_i can be transformed into the scene with the current hypothesis p, which is 3d vertex vector, cf. (Equation 3): p:= R*s_i+ t… Accordingly the 2D location of the point may be determined in (x,y) as Xm = f (X/Z) and Ym = f (Y/Z), where f is the focal length of the camera. In a subsequent step the depth information z may be determined in (x,y).” AND Fig. 4 (Loop1 in i)). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo and Zhou with determining the first position information and second position information based on the respective orientation hypothesis of Sven in order to have an accurate sensor representation of an object that is going to be picked up or manipulated by the robot. Determining the position information of the object allows the robot to precisely manipulate the object. As stated in Sven, “Determining the exact pose, (in particular the 6D pose) can be advantageous for example, in case the object shall be picked up or shall be manipulated otherwise by a robotic system” (Sven, Page 1, Paragraph 0005). 
	The combination of Lo, Zhou, and Sven does not teach comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame.
	Sprecher teaches comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame (Sprecher, Page 4, Paragraph 0036, “As another example of a pose vision device, the mobile robot agent 130B includes a stereo camera 131B that includes two sensors (e.g., charge-coupled devices (CCDs)), each at a different vantage point. By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, and Sven with comparing the first position information in a common coordinate frame and the second position information in a common coordinate frame of Sprecher in order to determine the position and/or orientation of the objects. Having two different sensors allows the controller to compare the data obtained from the sensors and determine position and/or orientation of the objects. As stated in Sprecher, “By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined” (Sprecher, Page 4, Paragraph 0036). Determining the pose allows the robot to be able to travel around its environment without crashing into something or be able to pick up or manipulate objects. 
	The combination of Lo, Zhou, Sven, and Sprecher does not teach determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses.
	Schroeter teaches determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses (Schroeter, Page 15, Paragraphs 0140-0146, “Measuring the likelihood of each particle pose hypothesis may be done by applying the pose to the sensor measurement (i.e. the source point cloud) and using the reference map KD tree to compute the resulting nearest point distance. Furthermore, only a subset of the points in the sensor measurement point cloud may be transformed to evaluate the likelihood of a pose estimate.” AND Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, and Sprecher with generating a plurality of hypothesis likelihoods for the plurality of orientation hypotheses of Schroeter in order to converge on the correct pose. The localization of a robot is very important in order for the robot to recognize where it is located in relation to its surroundings. Generating hypothesis likelihoods ranks the probabilities of a robot recognizing it is in a particular location compared to other locations. This allows the robot to converge on the most accurate pose and localize itself. As stated in Schroeter, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose. Localization is an essential task in mobile robotics (including autonomous vehicles) where a robot is given a map of its environment and it must estimate its pose relative to this map. Relocalization is a subset of the general localization problem where the robot has a very large bound on the location of its pose. Relocalization may be necessary in situations such as localization system failure and sensor malfunction. An autonomous vehicle can localize itself within its environment by taking the LiDAR scan of its surroundings and matching it against its map of the environment.” (Schroeter, Page 16, Paragraph 0151-0153). 

Regarding claim 2, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches a resultant orientation hypothesis is determined based on the plurality of hypothesis likelihoods (Schroeter, Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose”). 

Regarding claim 5, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches an output orientation information is based on the resultant orientation hypothesis (Sven, Pages 5-6, Paragraphs 0030-0041, “Identifying the closest one from the set of predetermined view positions may comprise… Accordingly, the set of predetermined view positions and/or the related recoded data sets may be predetermined. These data may be used in the object pose determination method, i.e. during use for object pose recognition.”). 

Regarding claim 6, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the control circuitry is further configured to determine a control signal to be applied to an actuator to affect control on the motion of the object based on the output orientation information (Schroeter, Page 5, Paragraph 0060, “The control module 225 may be configured to determine the control signals that may be sent to the vehicle controls… The path that may be taken by the corresponding vehicle 150 to go from point A to point B may depend on the current speed and direction of the corresponding vehicle”). 

Regarding claim 9, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the first sensor comprises at least one of the group comprising at least one accelerometer and at least one gyroscope (Zhou, Page 14, Paragraph 0168, “Examples of sensors of the UAV may include, but are not limited to… inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs))”). 

Regarding claim 10, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the second sensor comprises at least one of the group comprising a localization system and a motion capturing system (Lo, Page 3, Paragraph 0032, “The positioning and orientation module 11 receives external satellite positioning information 110, tracks a displacement of the air vehicle to generate navigation coordinate information”). 

Regarding claim 11, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the first position information comprises an acceleration of the object (Zhou, Page 9, Paragraph 0108, “the internal information may include one or more of acceleration information, direction information, angular speed information, speed information or mileage information. In some instances, an external sensor Such as a laser sensor or an ultrasonic sensor may be employed to measure the distance relative to the external object, and an internal sensor such as an acceleration sensor”). 

Regarding claim 12, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the first position information comprises a position of the object (Zhou, Page 4, Paragraph 0058, “The series of image data obtained from the monocular camera unit 120 over time may be processed by a processor or processors to determine the external state information (e.g., position, orientation, and/or velocity) of the UAV”). 

Regarding claim 13, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the first position information comprises an angular velocity of the object (Zhou, Pages 15-16, Paragraphs 0184-0185, “the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof… the same terminal may both control the movable object, carrier, and/or payload, or a state of the movable object, carrier and/or payload, as well as receive and/or display information from the movable object, carrier and/or payload”). 

Regarding claim 14, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches an inertial Measurement Unit (IMU) comprising the first sensor, wherein the first sensor comprises at least an accelerometer and a gyroscope (Zhou, Page 14, Paragraph 0168, “Examples of sensors of the UAV may include, but are not limited to… inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs))”); and the second sensor comprises a positioning system (Lo, Page 3, Paragraph 0032, “The positioning and orientation module 11 receives external satellite positioning information 110, tracks a displacement of the air vehicle to generate navigation coordinate information”). 

Regarding claim 15, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the first sensor comprises a system configured for simultaneous localization and mapping (SLAM) (Zhou, Page 8, Paragraph 0096, “the local reference frame (e.g., the image reference frame) may be measured and determined by any known methods, such as monocular SLAM”). 

Regarding claim 16, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches an odometry system comprising the first sensor, wherein the second sensor comprises a positioning system (Zhou, Page 1, Paragraph 0004-0009, “the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system (e.g., world coordinates). The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors… In other embodiments, the external state information comprises position information of one or more external objects within the environment or position information of the UAV”). 

Regarding claim 17, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter teaches the odometry system comprises a visual odometry system (Zhou, Page 1, Paragraph 0004-0009, “the determined state information of UAV with a relative proportional relationship between a first reference frame (e.g., a local or camera-based reference frame) or coordinates under a first coordinate system (e.g., camera coordinates) and a second reference frame (e.g., a global reference frame) or coordinates under a second coordinate system (e.g., world coordinates). The UAV may be provided with a monocular camera unit, a proximity sensor and one or more processors… In other embodiments, the external state information comprises position information of one or more external objects within the environment or position information of the UAV”). 

Regarding claim 18, Lo teaches receiving a second position information from a second sensor, wherein the second position information is expressed in an external coordinate frame (Lo, Page 3, Paragraph 0032, “The positioning and orientation module 11 receives external satellite positioning information 110, tracks a displacement of the air vehicle to generate navigation coordinate information 111 and generates a positioning and orientation external direction parameter 112 from the external satellite positioning information 110 and the navigation coordinate information”). 
Lo does not teach receiving a first position information from a first sensor, wherein the first position information is expressed in an internal coordinate frame.
Zhou teaches receiving a first position information from a first sensor, wherein the first position information is expressed in an internal coordinate frame (Zhou, Page 7, Paragraph 0079, “The IMU can provide velocity data with respect to six degrees of freedom that can be compared with positional information from the previous frame to provide a measurement of positional change” AND Page 14, Paragraph 0168, “Examples of sensors of the UAV may include, but are not limited to… inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs))”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo with a first sensor configured to sense first position information expressed in the internal coordinate frame of Zhou in order to control movement of an unmanned aerial vehicle. By having a first sensor such as an accelerometer or gyroscope, and coupled with an IMU, the UAV is able to gain important information related to the positioning of itself and object in the surroundings. The UAV can use this positioning information to navigate around its environment without crashing.  As stated in Zhou, “Based on the environment, the UAV may be configured to execute certain autonomous navigation routines. For example, the UAV may be configured to execute autonomous obstacle or collision avoidance routines so as to detect and avoid obstacles in its surrounding environment” (Zhou, Page 6, Paragraph 0071).
The combination of Lo and Zhou does not teach for each orientation hypothesis of a plurality of orientation hypotheses: determining based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame.
Sven teaches for each orientation hypothesis of a plurality of orientation hypotheses: determining based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame (Sven, Pages 12-13, Paragraphs 0086-0091, “Since each s_i (source points from the model) are stored with V*, each s_i can be transformed into the scene with the current hypothesis p, which is 3d vertex vector, cf. (Equation 3): p:= R*s_i+ t… Accordingly the 2D location of the point may be determined in (x,y) as Xm = f (X/Z) and Ym = f (Y/Z), where f is the focal length of the camera. 10 [0090] In a subsequent step the depth information z may be determined in (x,y).” AND Fig. 4 (Loop1 in i)). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo and Zhou with determining the first position information and second position information based on the respective orientation hypothesis of Sven in order to have an accurate sensor representation of an object that is going to be picked up or manipulated by the robot. Determining the position information of the object allows the robot to precisely manipulate the object. As stated in Sven, “Determining the exact pose, (in particular the 6D pose) can be advantageous for example, in case the object shall be picked up or shall be manipulated otherwise by a robotic system” (Sven, Page 1, Paragraph 0005). 
	The combination of Lo, Zhou, and Sven does not teach comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame.
	Sprecher teaches comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame (Sprecher, Page 4, Paragraph 0036, “As another example of a pose vision device, the mobile robot agent 130B includes a stereo camera 131B that includes two sensors (e.g., charge-coupled devices (CCDs)), each at a different vantage point. By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, and Sven with comparing the first position information in a common coordinate frame and the second position information in a common coordinate frame of Sprecher in order to determine the position and/or orientation of the objects. Having two different sensors allows the controller to compare the data obtained from the sensors and determine position and/or orientation of the objects. As stated in Sprecher, “By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined” (Sprecher, Page 4, Paragraph 0036). Determining the pose allows the robot to be able to travel around its environment without crashing into something or be able to pick up or manipulate objects. 
	The combination of Lo, Zhou, Sven, and Sprecher does not teach determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses.
	Schroeter teaches determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses (Schroeter, Page 15, Paragraphs 0140-0146, “Measuring the likelihood of each particle pose hypothesis may be done by applying the pose to the sensor measurement (i.e. the source point cloud) and using the reference map KD tree to compute the resulting nearest point distance. Furthermore, only a subset of the points in the sensor measurement point cloud may be transformed to evaluate the likelihood of a pose estimate.” AND Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, and Sprecher with generating a plurality of hypothesis likelihoods for the plurality of orientation hypotheses of Schroeter in order to converge on the correct pose. The localization of a robot is very important in order for the robot to recognize where it is located in relation to its surroundings. Generating hypothesis likelihoods ranks the probabilities of a robot recognizing it is in a particular location compared to other locations. This allows the robot to converge on the most accurate pose and localize itself. As stated in Schroeter, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose. Localization is an essential task in mobile robotics (including autonomous vehicles) where a robot is given a map of its environment and it must estimate its pose relative to this map. Relocalization is a subset of the general localization problem where the robot has a very large bound on the location of its pose. Relocalization may be necessary in situations such as localization system failure and sensor malfunction. An autonomous vehicle can localize itself within its environment by taking the LiDAR scan of its surroundings and matching it against its map of the environment.” (Schroeter, Page 16, Paragraph 0151-0153). 

Regarding claim 19, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches a resultant orientation hypothesis is determined based on the plurality of hypothesis likelihoods (Schroeter, Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose”). 

Regarding claim 22, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches an output orientation information is based on the resultant orientation hypothesis (Sven, Pages 5-6, Paragraphs 0030-0041, “Identifying the closest one from the set of predetermined view positions may comprise… Accordingly, the set of predetermined view positions and/or the related recoded data sets may be predetermined. These data may be used in the object pose determination method, i.e. during use for object pose recognition.”). 

Regarding claim 23, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches determining a control signal to be applied to an actuator to affect control on the motion of the object based on the output orientation information (Schroeter, Page 5, Paragraph 0060, “The control module 225 may be configured to determine the control signals that may be sent to the vehicle controls… The path that may be taken by the corresponding vehicle 150 to go from point A to point B may depend on the current speed and direction of the corresponding vehicle”). 

Regarding claim 24, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches the first position information comprises a position of the object (Zhou, Page 4, Paragraph 0058, “The series of image data obtained from the monocular camera unit 120 over time may be processed by a processor or processors to determine the external state information (e.g., position, orientation, and/or velocity) of the UAV”). 

Regarding claim 25, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches the first position information comprises an angular velocity of the object (Zhou, Pages 15-16, Paragraphs 0184-0185, “the terminal can be configured to display information of the movable object, carrier, and/or payload with respect to position, translational velocity, translational acceleration, orientation, angular velocity, angular acceleration, or any suitable combinations thereof… the same terminal may both control the movable object, carrier, and/or payload, or a state of the movable object, carrier and/or payload, as well as receive and/or display information from the movable object, carrier and/or payload”). 

Regarding claim 26, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, teaches the first position information comprises an acceleration of the object (Zhou, Page 9, Paragraph 0108, “the internal information may include one or more of acceleration information, direction information, angular speed information, speed information or mileage information. In some instances, an external sensor such as a laser sensor or an ultrasonic sensor may be employed to measure the distance relative to the external object, and an internal sensor such as an acceleration sensor”). 

Regarding claim 27, Lo teaches receiving a second position information from a second sensor, wherein the second sensor is configured to sense the second position information of the object in an external coordinate frame (Lo, Page 3, Paragraph 0032, “The positioning and orientation module 11 receives external satellite positioning information 110, tracks a displacement of the air vehicle to generate navigation coordinate information 111 and generates a positioning and orientation external direction parameter 112 from the external satellite positioning information 110 and the navigation coordinate information”). 
Lo does not teach a first sensor configured to sense a first position information of an object in an internal coordinate frame; an actuator that can affect motion of the robot: and control circuitry coupled to the first sensor and the actuator, and configured to: receive the first position information from the first sensor, wherein the first position information is expressed in the internal coordinate frame.
Zhou teaches a first sensor configured to sense a first position information of an object in an internal coordinate frame; an actuator that can affect motion of the robot: and control circuitry coupled to the first sensor and the actuator, and configured to: receive the first position information from the first sensor, wherein the first position information is expressed in the internal coordinate frame (Zhou, Page 7, Paragraph 0079, “The IMU can provide velocity data with respect to six degrees of freedom that can be compared with positional information from the previous frame to provide a measurement of positional change” AND Page 14, Paragraph 0168-0171, “Examples of sensors of the UAV may include, but are not limited to… inertial sensors (e.g., accelerometers, gyroscopes, inertial measurement units (IMUs))… By the actuation of the motors, the gimbal may independently adjust the yaw angle, roll angle and/or pitch angle of the camera”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo with a first sensor configured to sense first position information expressed in the internal coordinate frame of Zhou in order to control movement of an unmanned aerial vehicle. By having a first sensor such as an accelerometer or gyroscope, and coupled with an IMU, the UAV is able to gain important information related to the positioning of itself and object in the surroundings. The UAV can use this positioning information to navigate around its environment without crashing.  As stated in Zhou, “Based on the environment, the UAV may be configured to execute certain autonomous navigation routines. For example, the UAV may be configured to execute autonomous obstacle or collision avoidance routines so as to detect and avoid obstacles in its surrounding environment” (Zhou, Page 6, Paragraph 0071).
The combination of Lo and Zhou does not teach for each orientation hypothesis of a plurality of orientation hypotheses: determine based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame.
Sven teaches for each orientation hypothesis of a plurality of orientation hypotheses: determine based on the respective orientation hypothesis the first position information and the second position information in a common coordinate frame (Sven, Pages 12-13, Paragraphs 0086-0091, “Since each s_i (source points from the model) are stored with V*, each s_i can be transformed into the scene with the current hypothesis p, which is 3d vertex vector, cf. (Equation 3): p:= R*s_i+ t… Accordingly the 2D location of the point may be determined in (x,y) as Xm = f (X/Z) and Ym = f (Y/Z), where f is the focal length of the camera. In a subsequent step the depth information z may be determined in (x,y).” AND Fig. 4 (Loop1 in i)). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo and Zhou with determining the first position information and second position information based on the respective orientation hypothesis of Sven in order to have an accurate sensor representation of an object that is going to be picked up or manipulated by the robot. Determining the position information of the object allows the robot to precisely manipulate the object. As stated in Sven, “Determining the exact pose, (in particular the 6D pose) can be advantageous for example, in case the object shall be picked up or shall be manipulated otherwise by a robotic system” (Sven, Page 1, Paragraph 0005). 
	The combination of Lo, Zhou, and Sven does not teach comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame.
	Sprecher teaches comparing the respective first position information in the common coordinate frame and the second position information in the common coordinate frame (Sprecher, Page 4, Paragraph 0036, “As another example of a pose vision device, the mobile robot agent 130B includes a stereo camera 131B that includes two sensors (e.g., charge-coupled devices (CCDs)), each at a different vantage point. By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined”). 
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, and Sven with comparing the first position information in a common coordinate frame and the second position information in a common coordinate frame of Sprecher in order to determine the position and/or orientation of the objects. Having two different sensors allows the controller to compare the data obtained from the sensors and determine position and/or orientation of the objects. As stated in Sprecher, “By comparing data sensed by the two sensors at different vantage points, position and/or orientation of various objects may be determined” (Sprecher, Page 4, Paragraph 0036). Determining the pose allows the robot to be able to travel around its environment without crashing into something or be able to pick up or manipulate objects. 
	The combination of Lo, Zhou, Sven, and Sprecher does not teach determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses.
	Schroeter teaches determining a hypothesis likelihood for the respective orientation hypothesis to generate a plurality of hypothesis likelihoods for the plurality of orientation hypotheses (Schroeter, Page 15, Paragraphs 0140-0146, “Measuring the likelihood of each particle pose hypothesis may be done by applying the pose to the sensor measurement (i.e. the source point cloud) and using the reference map KD tree to compute the resulting nearest point distance. Furthermore, only a subset of the points in the sensor measurement point cloud may be transformed to evaluate the likelihood of a pose estimate.” AND Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate”); the control circuitry is further configured to apply a control signal to the actuator to affect the motion of the robot based on the output orientation information (Schroeter, Page 5, Paragraph 0060, “the control module 225 may be configured to determine the control signals that may be sent to the vehicle controls… The path that may be taken by the corresponding vehicle 150 to go from point A to point B may depend on the current speed and direction of the corresponding vehicle”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, and Sprecher with generating a plurality of hypothesis likelihoods for the plurality of orientation hypotheses, and controlling the actuator to affect motion of the robot based on output orientation information of Schroeter in order for a robot to navigate its surroundings or manipulate an object. The localization of a robot is very important in order for the robot to recognize where it is located in relation to its surroundings. Generating hypothesis likelihoods ranks the probabilities of a robot recognizing it is in a particular location compared to other locations. This allows the robot to converge on the most accurate pose and localize itself. As stated in Schroeter, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose. Localization is an essential task in mobile robotics (including autonomous vehicles) where a robot is given a map of its environment and it must estimate its pose relative to this map. Relocalization is a subset of the general localization problem where the robot has a very large bound on the location of its pose. Relocalization may be necessary in situations such as localization system failure and sensor malfunction. An autonomous vehicle can localize itself within its environment by taking the LiDAR scan of its surroundings and matching it against its map of the environment.” (Schroeter, Page 16, Paragraph 0151-0153). The robot may also need to manipulate an object and may need the position of the object it is manipulating in order to accurately move its appendages. As stated in Sven, “Determining the exact pose, (in particular the 6D pose) can be advantageous for example, in case the object shall be picked up or shall be manipulated otherwise by a robotic system” (Sven, Page 1, Paragraph 0005). 

Regarding claim 28, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 27, teaches a resultant orientation hypothesis is determined based on the plurality of hypothesis likelihoods (Schroeter, Page 16, Paragraph 0151, “By simultaneously considering a large number of poses and performing inexpensive operations to measure the likelihood of each pose estimate, the vehicle computing system can quickly converge to the correct pose”). 

Regarding claim 29, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 27, teaches an output orientation information is based on the resultant orientation hypothesis (Sven, Pages 5-6, Paragraphs 0030-0041, “Identifying the closest one from the set of predetermined view positions may comprise… Accordingly, the set of predetermined view positions and/or the related recoded data sets may be predetermined. These data may be used in the object pose determination method, i.e. during use for object pose recognition”). 

Claims 3, 7, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claims 1 and 18 above, and further in view of Hamanaka (US 7715619 B2). 

	Regarding claim 3, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 1, does not teach the control circuitry is further configured to determine the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of measurement likelihoods.
	Hamanaka teaches the control circuitry is further configured to determine the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of measurement likelihoods (Hamanaka, Col.16, Lines 15-23, “The pose estimating/comparing means 53 calculates a minimum distance value (or a maximum similarity degree) between the three-dimensional data obtained from the three dimensional data input means 10 and each reference image obtained from the reference image storing unit 30, and selects a reference image having the smallest minimum distance value”).
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, Sprecher, and Schroeter with selecting a resultant orientation hypothesis that is a maximum likelihood among a plurality of measurement likelihoods of Hamanaka in order to accurately perform pose estimation and select a reference image that is the closest to the pose sensor data. Robots with pose sensors will collect data about its pose and surroundings when they are in use. They will need to decide on a reference image that is closest to its pose sensor data in order to localize itself or precisely manipulate objects. As stated in Hamanaka, “In this embodiment, three-dimensional data of an object is measured, and this three-dimensional data is compared and compared with a reference image while the pose and illumination condition are corrected. Therefore, comparison and search can be performed at high accuracy even when reference images of objects are captured under different conditions such as pose and illumination” (Hamanaka, Col. 8, Lines 19-31). After knowing which reference images are closest to the data, the robot will be able to determine where it is located or where objects are located based on the comparison. 

Regarding claim 7, the combination of Lo, Zhou, Sven, Sprecher, Schroeter, and Hamanaka teaches the control circuitry is further configured to receive information representative of at least part of the orientation of the object, and to compare said information with the output orientation information (Hamanaka, Col. 3, Lines 24-57, “by comprising input means for input three-dimensional data of an object, reference image storing means for storing a reference image of at least one object, pose candidate generating means for generating a pose candidate as a candidate for pose of the object, comparison image generating means for generating a comparison image close to the reference image while projecting the three-dimensional data onto a two-dimensional image in accordance with the pose candidate, and image comparing means for performing comparison on the basis of one of a distance value and a similarity degree between the reference image and the comparison image”). 

Regarding claim 8, the combination of Lo, Zhou, Sven, Sprecher, Schroeter, and Hamanaka teaches the control circuitry is further configured to receive information representative of at least part of the orientation of the object, and to compare said information with the resultant orientation (Hamanaka, Col. 3, Lines 24-57, “by comprising input means for input three-dimensional data of an object, reference image storing means for storing a reference image of at least one object, pose candidate generating means for generating a pose candidate as a candidate for pose of the object, comparison image generating means for generating a comparison image close to the reference image while projecting the three-dimensional data onto a two-dimensional image in accordance with the pose candidate, and image comparing means for performing comparison on the basis of one of a distance value and a similarity degree between the reference image and the comparison image”). 

Regarding claim 20, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 1, does not teach determining the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of hypothesis likelihoods.
	Hamanaka teaches determining the resultant orientation hypothesis by selecting a maximum likelihood among the plurality of hypothesis likelihoods (Hamanaka, Col.16, Lines 15-23, “The pose estimating/comparing means 53 calculates a minimum distance value (or a maximum similarity degree) between the three-dimensional data obtained from the three dimensional data input means 10 and each reference image obtained from the reference image storing unit 30, and selects a reference image having the smallest minimum distance value”).
	It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, Sprecher, and Schroeter with selecting a resultant orientation hypothesis that is a maximum likelihood among a plurality of measurement likelihoods of Hamanaka in order to accurately perform pose estimation and select a reference image that is the closest to the pose sensor data. Robots with pose sensors will collect data about its pose and surroundings when they are in use. They will need to decide on a reference image that is closest to its pose sensor data in order to localize itself or precisely manipulate objects. As stated in Hamanaka, “In this embodiment, three-dimensional data of an object is measured, and this three-dimensional data is compared and compared with a reference image while the pose and illumination condition are corrected. Therefore, comparison and search can be performed at high accuracy even when reference images of objects are captured under different conditions such as pose and illumination” (Hamanaka, Col. 8, Lines 19-31). After knowing which reference images are closest to the data, the robot will be able to determine where it is located or where objects are located based on the comparison. 

Claims 4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claims 1 and 18 above, and further in view of Lee (US 20090177320 A1). 

Regarding claim 4, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 1, does not teach the control circuitry is further configured to determine the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods.
Lee teaches the control circuitry is further configured to determine the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods (Lee, Page 5, Paragraphs 0060-0061, “different weights may be assigned to a plurality of poses of the signal transmitting unit 210 which have been estimated by the Kalman filter as described above… the present invention can increase docking accuracy since a pose wrongly estimated based on a signal reflected by the wall or the floor is filtered in order of accuracy from among a plurality of poses estimated by the Kalman filter”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, Sprecher, and Schroeter with determining a resultant orientation hypothesis by determining weights of the plurality of orientation hypotheses and a weighted average of the plurality of orientation hypotheses of Lee in order to more accurately estimate the pose and use this to dock a mobile robot. When the robot docks, it needs an accurate estimate of the position of itself and of the docking station. This pose estimate can be achieved by using a Kalman filter, which assigns weights to the poses and determines a weighted average. This weighting system allows poses with certain weights to be compared to the weighted average of the poses. Those poses that are more similar to the weighted average are selected and this filters out noisy data. As stated in Lee, “Accordingly, the mobile robot 200 attempts to dock with the charging station by using the estimated pose with highest accuracy… can increase docking accuracy since a pose wrongly estimated based on a signal reflected by the wall or the floor is filtered in order of accuracy from among a plurality of poses estimated by the Kalman filter” (Lee, Page 5, Paragraphs 0060-0061). 

Regarding claim 21, the combination of Lo, Zhou, Sven, Sprecher, and Schroeter, as applied to claim 18, does not teach determining the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods.
Lee teaches determining the resultant orientation hypothesis by determining a weighted average of the plurality of orientation hypotheses, wherein the weighted average is based on a plurality of weightings, and wherein the plurality of weightings are based on the plurality of hypothesis likelihoods (Lee, Page 5, Paragraphs 0060-0061, “different weights may be assigned to a plurality of poses of the signal transmitting unit 210 which have been estimated by the Kalman filter as described above… the present invention can increase docking accuracy since a pose wrongly estimated based on a signal reflected by the wall or the floor is filtered in order of accuracy from among a plurality of poses estimated by the Kalman filter”). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Lo, Zhou, Sven, Sprecher, and Schroeter with determining a resultant orientation hypothesis by determining weights of the plurality of orientation hypotheses and a weighted average of the plurality of orientation hypotheses of Lee in order to more accurately estimate the pose and use this to dock a mobile robot. When the robot docks, it needs an accurate estimate of the position of itself and of the docking station. This pose estimate can be achieved by using a Kalman filter, which assigns weights to the poses and determines a weighted average. This weighting system allows poses with certain weights to be compared to the weighted average of the poses. Those poses that are more similar to the weighted average are selected and this filters out noisy data. As stated in Lee, “Accordingly, the mobile robot 200 attempts to dock with the charging station by using the estimated pose with highest accuracy… can increase docking accuracy since a pose wrongly estimated based on a signal reflected by the wall or the floor is filtered in order of accuracy from among a plurality of poses estimated by the Kalman filter” (Lee, Page 5, Paragraphs 0060-0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/ANSHUL SOOD/Primary Examiner, Art Unit 3669